ORDER

PER CURIAM
■ Brian Taylor appeals from the motion court’s entry of judgment denying, after an evidentiary hearing, his amended Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record-on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed *848facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).